Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
This action is in response to the amendment filed on 12/09/2021. The claims 1, 7, 19, 21 and 27 have been amended. The amendment has been entered. The rejections of the Non-Final office action mailed 07/09/2021 have been overcome by the applicant’s arguments and amendments. 

Reasons for Allowance
The following is a statement of reasons for the indication of allowable subject matter:  
Yang et al (NPL: Definition and practical application of mudstone porosity-effective stress relationships, 2004) teaches the mudstone porosity-effective stress relationship using void ratio and measurement; 
Daigle et al (US 2014/0142853 A1) teaches a system that allow for rapid determination of whether clathrates should be expected to be present in specific sediment areas and provides a prospecting tool both for resource evaluation and geophysical modeling; 
Martin et al (NPL: Sonic gradient index lens for aqueous applications, 2010) teaches sonic gradient index measurement; 
Yun et al (NPL: Instrumented pressure testing chamber for characterizing sediment cores recovered at in situ hydrostatic pressure, 2006) teaches core sampler; 
Cubrinovski et al (NPL: Maximum and minimum void ratio characteristics of sands, 2002) teaches maximum and minimum void ratio characteristics of sands and their potential use for material characterization.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claims 1, 7 and 19: “determining initial stress for each of the plurality of sediment layers, wherein the initial stress is a function of the void ratio extrema, and wherein the void ratio extrema are defined by the void ratio depositional maximum at the sea floor, the void ratio minimum residual at depth, vertical stress, and initial stress at the sea floor, and wherein the void ratio ranges between the void ratio at the sea floor and the void ratio minimum residual at depth;”
in combination with the remaining elements and features of the claimed invention. The dependent claims are allowable for at least their dependence on independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Claims 1-12, 19 and 21-27 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148